Citation Nr: 0637909	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  05-19 269	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for lung cancer claimed to 
be secondary to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(RO) that was rendered in 2004.  

FINDINGS OF FACT

1. The veteran in this case had active military service 
between 1952 and January 1954.  

2.  In May 2006, the Board received a Certificate of Death 
indicating that the veteran died in March 2006.  

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim on appeal.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of his 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006). In reaching this determination, the 
Board intimates no opinion as to the merits of this appeal or 
to any derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2006).  

ORDER

The appeal is dismissed.


		
JOAQUIN AGUAYO PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


